DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

receiving a plurality of data files from a plurality of different sources, wherein one of the sources is a short-range radio receiver, each of said plurality of data files comprising information about a plurality of printed media at a single source, the information comprising:
a printed media version for each of the plurality of printed media; and
a location identifier;

evaluating each of the plurality of data files from each of the plurality of different sources
to determine that one or more of the plurality of printed media are out-of-date;

generating a metric that identifies each location having the one or more of the plurality of
printed media that are out-of-date from the location identifier; and

automatically providing an instruction to each location having the one or more of the
plurality of printed media that are out-of-date to remove the one or more of the plurality of
printed media that are out-of-date.


This is considered to be certain methods of organizing human activity, in particular, determining the validity of offers provided on printed media, such as coupons, which is considered to be a fundamental economic practice.  
per se (i.e., a device, processor, network connection, database, and memory) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fail to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 8, and 14, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use memory and a database to store information and a device, processor, and network connection to per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthugopalakrishnan et al. (US 2012/0066049) in view of official notice.
	Regarding claims 1, 8, and 14, Muthugopalakrishnan discloses a method (system and instructions on a computer readable storage medium) including receiving data from a plurality of different sources wherein one of the sources is a short-range radio receiver (par. 72, 132, signals emitted by radio-frequency identifying chip, etc.) comprising information about printed media at a single source (abstract, Fig. 2, par. 65, 66, user and coupon distribution server both provide information regarding coupons to a retailer) wherein the information comprises a printed media version (Figs. 3, 4, par. 61, printed coupon) and a location identifier (Fig. 4, participating retailers identified each having a given location), evaluating each of the data files to determine if the printed media are out of date (abstract, Figs. 3, 4, par. 66, 86, system analyzes terms of offer to determine whether a coupon is valid for a transaction, valid dates are shown on coupon), generating a metric that identifies the location having the out of date printed media from the location identifier (Figs. 3, 4, par. 88, a given retailer provides reports about coupon usage data, such reports contain various metrics and include the identity of the retailer), and automatically providing an instruction to remove the printed media that are out of date (abstract, Fig. 3, par. 124, coupon distributor automatically removes offers that are no longer valid).  Muthugopalakrishnan further shows the received data files to include information related to device identifiers (par. 71, unique device identifier).  
	The method of Muthugopalakrishnan differs from the claimed invention in that it does not explicitly show the media information to be provided in a data file.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Muthugopalakrishnan so that the media information is provided by a data file, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to enable rapid, efficient transfer of printed media information via a computer network.
	Regarding claim 2, the method further includes providing a description of the printed media that are out of date (Fig. 4, par. 124, information is provided for specific offers).  Regarding claim 3, the method includes receiving a device identifier for devices that transmit information (par. 71, device identifiers are provided by devices transmitting information).  The identifiers could be used to identify a user, location, account, etc.  Regarding claim 4, an alert is provided that the identified printed media are out of date (Fig. 3, par. 124, notice to retailer that coupons are no longer valid is an alert to company).  Regarding claim 5, it is well-known to provide copies of information related to various operations, such as reports, cancellations, etc.  Regarding claims 6 and 7, it is common practice to monitor inventory using various metrics, such as throughput or sales, and replenish supplies that have fallen below a threshold value.  Regarding claims 9-13 and 15-20, the features of the invention recited in these claims have already been addressed in the rejection above.


Response to Arguments
5.	Applicant's arguments filed on December 30, 2021 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the steps recited in claims as amended cannot be performed in the human mind, thus the claims are patent eligible.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art reference does not show the newly added feature related to a short-range radio receiver and that the examiner’s interpretation of the reference is incorrect.
	The examiner disagrees with most of applicant’s arguments and stands by the rejection above which has been revised to address the claims amendments and applicant’s arguments.  The examiner agrees that the steps of the amended claims could not reasonably be performed in the human mind and has withdrawn the related portion of the rejection under U.S.C. 101.  The remainder of the rejection under U.S.C. 101, however, remains valid.  The points of applicant’s arguments concerning the rejection under U.S.C. 103 have been addressed in the revised rejection above.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627  

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627